department of the treasury internal_revenue_service washington d c contact person identification_number telephone number t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n number release date date date uil employer_identification_number legend a b m n x date a date b dear ------------------ this is in response to x's request for a ruling under sec_507 of the internal_revenue_code facts x is an organization described in sec_501 of the code and classified as a private_operating_foundation under sec_4942 x has given notice that it intends to terminate its private_foundation_status effective date a a established x in the state of m for the purpose of fostering programs of agriculture and of agricultural and environmental education to be held in and around the historic farm barn and related structures in n m which are consistent with the barn’s and related structures’ character the internal_revenue_service recognized x as an organization described in sec_501 of the code and x is currently classified as a private_operating_foundation under sec_4942 a board_of directors board governs x x has ten members on its board eight of these members are from the general_public and two from a’s family the board members from the general_public include persons with appropriate legal financial and business expertise and persons with local and national reputations in fields relevant to x’s mission a is a board member and chairperson of the board a’s daughter b is also a board member and is vice chairperson of the board some of x's board members are advisors to members of a's family however neither x's certificate of incorporation nor its bylaws restricts the board's membership to certain persons and the board is legally free to elect any person to serve as a trustee it is not expected that x's board_of directors will at any time in the future become dominated by persons who are descendants or relatives of a or b x uses a calendar_year for its operations x has a paid staff of full-time employees it also has an active group of volunteer docents who provide tours to visitors x is free to visitors and open to the public during the week x does charge a fee for formal education programs which it presents to schools x’s current operations consist of operating and preserving the barns as an integral part of a working farm through its education center x offers diverse interactive programs that focus on the themes of community-based farming and year-round farm-to-table agriculture the farm includes a greenhouse pastures crop fields vegetable gardens wetlands and livestock and serves as a teaching laboratory for educational programming for students attending kindergarten through high school x offers additional educational programs to the general_public focused on community based farming x received the bulk of its early funding from annual contributions from a a donated the land on which the farm structures and land are located to x in addition gifts from a provided support for the renovation of the farm structures and the establishment of x’s programs and activities although a continues to provide financial support to x x also presently depends substantially on two additional sources of annual support a contributions from foundations and individual and corporate donors including memberships x's membership is comprised of individuals families farmers and businesses b income from its programs and activities x generates income from its educational programs and activities during and after the 60-month period that begins on date a and ends on date b x expects to derive a substantial portion of its total support within the meaning of sec_509 of the code and sec_1_170a-9 of the income_tax regulations in the form of gifts grants and contributions from the general_public as defined in sec_1_170a-9 so as to satisfy the facts_and_circumstances_test under sec_1 e x states that it anticipates that during and after the 60-month period its main sources of support will be from contributions from individual foundation government and corporate donors and income from its programs and activities x offers five paid membership categories x has also hired fundraisers to assist it in reaching out to new donors and attracting new members x states that during and after the month period it anticipates substantially more than of its support will normally and continually be derived from governmental units from contributions made by a representative number of persons from the general_public or from a combination of these ruling requested x requests the following ruling as contemplated by sec_1_507-2 of the regulations x can be expected to satisfy the requirements of sec_507 of the code during the 60-month period beginning date a under the facts_and_circumstances_test of sec_1_170a-9 of the regulations law sec_507 of the code provides generally that the status as a private_foundation of any organization shall be terminated if i the organization meets the requirements of paragraph or of sec_509 for a continuous period of calendar months beginning with the first day of any taxable_year which begins after date ii the organization notifies the secretary before the commencement of the 60-month period that it is terminating its private_foundation_status and iii the organization establishes to the satisfaction of the secretary immediately after the expiration of the 60-month period that it has complied with sec_507 of the code sec_509 of the code provides that the term private_foundation includes a domestic or foreign organization described in sec_501 other than an organization described in sec_170 other than in clauses vii and viii sec_170 of the code describes an organization which normally receives a substantial part of its support exclusive of income received in the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 from a governmental_unit referred to in subsection c or from direct or indirect_contributions from the general_public sec_1_170a-9 of the regulations provides that the percentage of support normally received by an organization from governmental units and or from contributions made directly or indirectly by the general_public must be substantial for this purpose such support must equal at least percent of the total support normally received by the organization sec_1_170a-9 of the regulations provides that an organization must be so organized and operated as to attract new and additional public or governmental support on a continuous basis an organization will be considered to meet this requirement if it maintains a continuous and bona_fide program for solicitation of funds from the general_public community or membership group involved or if it carries on activities designed to attract support from governmental units or other organizations described in sec_170 b a i through vi of the code in addition to the requirements in 170a-9 e i and ii of the regulations all pertinent facts and circumstances including the factors in sec_1_170a-9 through vii are taken into consideration to determine whether an organization is publicly supported an organization is not generally required to satisfy all of these factors the factors relevant to each case and the weight accorded to any one of them may differ depending upon the nature and purpose of the organization and the length of time it has been in existence sec_1_170a-9 of the regulations provides that the percentage of support received by an organization from public or governmental sources will be taken into consideration in determining whether an organization is publicly supported the higher the percentage of support above the percent requirement from public or governmental sources the lesser will be the burden on the organization of establishing the publicly supported nature of the organization through other factors described in this subparagraph while the lower the percentage the greater will be the burden sec_1_170a-9 of the regulations provides that the fact that an organization meets the requirement of 170a-9 e i through support from governmental units or directly or indirectly from a representative number of persons rather than receiving almost all of its support from the members of a single family will be taken into consideration in determining whether an organization is publicly supported in determining what is a representative number of persons consideration will be given to the type of organization involved the length of time it has been in existence and whether it limits its activities to a particular community or region or to a special field which can be expected to appeal to a limited number of persons sec_1_170a-9 of the regulations provides that the fact that an organization has a governing body which represents the broad interests of the public rather than the personal or private interests of a limited number of donors or persons standing in a relationship to such donors which is described in sec_4946 through g of the code will be taken into account in determining whether an organization is publicly supported sec_1_170a-9 of the regulations provides that the fact that an organization provides facilities or services directly for the benefit of the general_public on a continuing basis is evidence that such organization is publicly supported and the fact that an organization is an educational or research institution which regularly publishes scholarly studies is also considered evidence that such organization is publicly supported sec_1_170a-9 of the regulations provides that certain additional factors are considered in determining whether a membership_organization is publicly supported sec_1_507-2 of the regulations provides that an organization which files the notification required by sec_507 of the code that it is commencing a 60-month termination may obtain an advance_ruling from the commissioner that it can be expected to satisfy the requirements of sec_507 during the 60-month period such an advance_ruling may be issued if the organization can reasonably be expected to meet the requirements of sec_507 during the 60-month period the issuance of the ruling will be discretionary with the commissioner sec_1_507-2 of the regulations provides that in determining whether an organization can reasonably be expected to meet the requirements of sec_507 of the code for the 60-month period the basic consideration is whether its organizational structure taking into account any revisions made prior to the beginning of the 60-month period proposed programs or activities intended method of operation and projected sources of support are such as to indicate that the organization is likely to satisfy the requirements of sec_509 or and sec_1_507-2 of the regulations during the 60-month period in making such a determination all pertinent facts and circumstances shall be considered sec_1_507-2 of the regulations provides that an organization obtaining an advance_ruling pursuant to this paragraph cannot rely on such a ruling therefore if the organization does not pay the tax imposed by sec_4940 of the code for any taxable_year or years during the 60-month period and it is later determined that such tax is due for such year the organization is liable for interest sec_4940 of the code imposes a percent tax on private_foundations net_investment_income annually analysis sec_507 of the code provides that one method by which a private_foundation may terminate its status as a private_foundation is by giving timely notice of termination to the internal_revenue_service and operating as a public charity or supporting_organization for a continuous period of calendar months beginning on the first day of the taxable_year of termination an organization operates as a public charity for example if it is described in sec_509 and sec_170 of the code a private_foundation that gives timely notice of termination to the internal_revenue_service may request an advance_ruling that it can be expected to operate as a public charity during the 60-month period see sec_1_507-2 of the regulations however even if the private_foundation receives an advance_ruling after the 60-month period it must establish that it actually operated as a public charity see sec_507 of the code in determining whether a terminating private_foundation can reasonably be expected to operate as a public charity during the 60-month period the basic consideration is whether its organizational structure proposed programs or activities intended method of operation and projected sources of support are such as to indicate that it is likely to operate as a public charity see sec_1_507-2 of the regulations the bulk of x's early funding was from contributions made by a in the form of annual contributions and donated land and buildings x expects a to continue to support x through contributions in addition x expects substantial support from contributions from foundations and individual and corporate donors memberships grants received under agreements with the federal government and income from its educational programs and activities x anticipates that substantially more than of its support normally and continually will be derived from governmental units and or from the general_public x expects to meet the requirements of the facts_and_circumstances_test under sec_1_170a-9 of the regulations during and after the 60-month period during the 60-month period x anticipates that it will continue to maintain its facilities for public access and enjoyment continue to be operated through its public educational and development programs in such a way as to attract membership from a broad range of potential members from the broader n and m communities as well as from other areas expand its efforts to raise money by means of a hired fundraiser to assist it in reaching out to new donors for donations and attracting new members solicit foundations and other funders and membership solicitations and continue to rely on its board_of directors whose members will continue to be drawn primarily from among nationally recognized experts and the n and m communities therefore under sec_1_507-2 of the regulations taking into account x’s organizational structure proposed programs or activities intended method of operation and projected sources of support during the 60-month period beginning data a x is likely to meet the requirements of the facts_and_circumstances_test under sec_1_170a-9 of the regulations thus during this period x is likely to operate as an organization described in sec_509 and sec_170 of the code consequently we conclude that x can reasonably be expected to meet the requirements of sec_507 during the 60-month period beginning date a however following the end of the 60-month period x must establish that it did in fact operate as an organization described in sec_170 of the code during such period if x fails to satisfy the requirements of sec_170 of the code for the continuous 60-month period but satisfies the requirements of sec_170 for any taxable_year or years during such 60-month period it will be treated as a public charity only for such taxable_year or years grants or contributions made during such taxable_year or years shall be treated as made to a sec_509 organization as described in sec_170 in addition sec_507 through and chapter shall not apply to x for any taxable_year within such 60-month period for which x meets the requirements of sec_170 pursuant to sec_1_507-2 of the regulations x cannot rely on this advance_ruling to avoid the imposition of tax under sec_4940 of the code consequently if x does not pay the tax imposed by sec_4940 for any taxable_year or years during the 60-month period and it is subsequently determined that such tax is due for such year or years because x did not complete a successful termination pursuant to sec_507 and was not treated as a sec_509 organization as described in sec_170 for such year or years x will be liable for interest in accordance with sec_6601 for any amount of tax under sec_4940 which has not been paid on or before the last date prescribed for payment however since any failure to pay such tax during the 60-month period or prior to the revocation of this ruling would be due to reasonable_cause the penalty under sec_6651 with respect to the tax imposed by sec_4940 shall not apply conclusion based on the information submitted we rule as follows as contemplated by sec_1_507-2 of the regulations x can be expected to satisfy the requirements of sec_507 of the code during the 60-month period beginning date a under the facts_and_circumstances_test of sec_1_170a-9 of the regulations although x is considered to be a public charity for certain purposes x is still considered a private_foundation for purposes of the filing_requirements under sec_6033 and sec_6056 of the code accordingly x must continue to file form_990-pf for each year in the termination period a copy of this letter should be attached to x's form_990-pf donors including private_foundations may rely on this ruling that x is not a private_foundation until days after the end of its 60-month period however if notice that x will no longer be treated as the type of organization indicated above is published in the internal_revenue_bulletin donors may not rely upon this advance_ruling after the date of such publication also donors other than private_foundations may not rely upon this classification indicated above if they were in part responsible for or were aware of the act that resulted in x's loss of classification or if they acquired knowledge that the internal_revenue_service had given notice that x would be removed from that classification private_foundations may rely on the classification as long as x was not directly or indirectly controlled by them or by disqualified persons with respect to them however private_foundations may not rely on the classification indicated above if they acquired knowledge that the internal_revenue_service had given notice that x would be removed from that classification this ruling is based on the understanding there will be no material changes in the facts upon which it is based this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described this ruling is directed only to the organization that requested it sec_6110 of the code provides it may not be used or cited by others as precedent this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter service we are sending a copy of this letter to your authorized representative in accordance with the power_of_attorney currently on file with the internal revenue enclosure notice sincerely steven b grodnitzky acting manager exempt_organizations technical group
